EXHIBIT 10.8

MEZZANINE PLEDGE AND SECURITY AGREEMENT

THIS MEZZANINE PLEDGE AND SECURITY AGREEMENT (this “Pledge Agreement”) is
entered into in as of February 3, 2012, from TNP SRT WOODLAND WEST HOLDINGS,
LLC, a Delaware limited liability company, having its principal place of
business at 1900 Main Street, Suite 700, Irvine, California 92614 (referred to
herein as “Pledgor”) to JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a banking
association chartered under the laws of the United States of America, having an
address at 383 Madison Avenue, New York, New York 10179 (“Lender”).

RECITALS:

WHEREAS, Pledgor is the owner of one hundred percent (100%) of the outstanding
limited liability company membership interests in TNP SRT Woodland West, LLC, a
Delaware limited liability company (“Pledged Entity”);

WHEREAS, Pledgor is borrowing the sum of One Million Three Hundred Thousand and
No/100 Dollars ($1,300,000.00) from Lender (the “Loan”) pursuant to the terms of
that certain Mezzanine Promissory Note of even date herewith executed by Pledgor
(“Note”) which Note is to be secured by this Pledge Agreement and by other
instruments (“Other Security Documents”). Pledgor expects to derive economic
benefit from the Loan; and

WHEREAS, it is a condition precedent to the obligation of Lender to make the
Loan to Pledgor that Pledgor shall have executed and delivered this Pledge
Agreement to Lender.

NOW, THEREFORE, in consideration of the premises and to induce Lender to make
the Loan, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Pledgor and Lender agree as
follows:

 

  1. Defined Terms. As used in this Pledge Agreement, the following terms shall
have the following meanings:

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York are not open for business.

“Code” means the Uniform Commercial Code from time to time in effect in the
State of New York and the State of Delaware.

“Collateral” shall have the meaning assigned to it in Section 2 of this Pledge
Agreement.

“Event of Default” shall mean the occurrence of any of the following: (i) any
principal amount of, or interest on, the Note shall not be paid when due; or
(ii) Pledgor shall breach any representation hereunder, or shall fail to perform
any covenant, agreement or other obligation under this Pledge Agreement or under
any of the Other Security Documents and such failure shall continue beyond any



--------------------------------------------------------------------------------

applicable grace or cure period; or (iii) Pledgor shall commence a voluntary
case under Title 11 of the United States Code entitled “Bankruptcy” as now or
hereafter in effect, or any successor thereto (the “Bankruptcy Code”); or an
involuntary case is commenced against the Pledgor under the Bankruptcy Code and
relief shall be ordered against the Pledgor or the petition is controverted but
is not dismissed within 60 days after the commencement of the case; or Pledgor
shall be not generally paying its debts as such debts become due; or a custodian
(as defined in the Bankruptcy Code) shall be appointed for, or take charge of,
all or substantially all of the property of the Pledgor; or the Pledgor shall
commence any other proceeding under any reorganization, arrangement,
readjustment of debt, relief or debtors, dissolution, insolvency or liquidation
or similar law of any jurisdiction whether now or hereafter in effect relating
to Pledgor or there shall be commenced against the Pledgor any such proceeding
which remains undismissed for a period of 60 days or the Pledgor shall be
adjudicated insolvent or bankrupt; or the Pledgor shall fail to controvert in a
timely manner any such case under the Bankruptcy Code or any such proceeding, or
any order of relief or other order approving any such case or proceeding is
entered; or the Pledgor by any act or failure to act indicates its consent to,
approval of, or acquiescence in any such case or proceeding or in the
appointment of any custodian, or the like of, or for it, or any substantial part
of its property or shall suffer any such appointment to continue undischarged or
unstayed for a period of 60 days; or the Pledgor makes a general assignment for
the benefit of creditors; or any action is taken by the Pledgor for the purpose
of affecting any of the foregoing; (iv) any provision of the Note, this Pledge
Agreement or any other document delivered by or on behalf of Pledgor in
connection with the Loan, shall at any time for any reason fail or cease to be
valid and binding on Pledgor, respectively or shall fail or cease to create a
valid and perfected first priority security interest in any of the Collateral,
or Pledgor shall so state in writing, or the validity or enforceability thereof
shall be contested by Pledgor or a proceeding shall be commenced by any
governmental agency or authority having jurisdiction over Pledgor seeking to
establish the invalidity or unenforceability thereof, or Pledgor shall deny that
they have any or further liability or obligations under the instrument delivered
by each in connection with the Loan; or (v) an Event of Default by Pledged
Entity shall have occurred under, and not have been cured in accordance with,
any mortgage loan documents executed by Pledged Entity and encumbering the
Property (the “Mortgage Loan Documents”).

“Note” shall mean that certain Mezzanine Promissory Note of even date herewith
in the principal amount of One Million Three Hundred Thousand and No/100 Dollars
($1,300,000.00) made by Pledgor in favor of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Obligations” shall mean (i) all of the unpaid principal amount of, and accrued
interest on, the Note, and (ii) all other indebtedness, liabilities and
obligations of Pledgor to Lender, whether now existing or hereafter incurred,
created under, arising out of or in connection with the Loan, the Note, this
Pledge Agreement or

 

2



--------------------------------------------------------------------------------

the Other Security Documents, including all costs and expenses incurred by
Lender in the collection of any of the obligations of indebtedness described in
(i) and (ii) above, including without limitation reasonable attorney’s fees and
legal expenses.

“Operating Agreement” shall mean that certain Limited Liability Company
Agreement of Pledgor, dated February 1, 2012, (as the foregoing may have been
amended or may hereafter be amended from time to time).

“Pledged Entity Operating Agreement” shall mean that certain Limited Liability
Company Agreement of Pledged Entity, dated February 1, 2012, (as the foregoing
may have been amended or may hereafter be amended from time to time).

“Pledged Securities” shall mean the limited liability company membership
interests of Pledgor in Pledged Entity, together with all limited liability
company membership interest certificates, options or rights of any nature
whatsoever which may be issued or granted by Pledged Entity to Pledgor while
this Pledge Agreement is in effect, including, without limitation, the
certificates evidencing such interests which have been delivered to Lender
pursuant to Section 12 and all proceeds, rents, income, increases, profits and
related rights, all sums or distributions (whether made in cash, tangible or
intangible property of any kind or character, or otherwise) due or to become due
to Pledgor including all profits and income, and the accounts thereof, all
surplus and capital, and the accounts thereof, all rights (if and to the extent
provided in the Pledged Entity Operating Agreement) in specific property,
including the right to participate in the management and administration of
Pledged Entity’s business and affairs, to require any information and account of
transactions and all other matters relating to the business and financial
condition of Pledged Entity, to inspect the books and records, including
federal, state and local income tax returns, and to receive all allocations of
loss, deduction, credit and other tax benefits allocable to Pledgor from Pledged
Entity, and any and all other rights, title and interest of Pledgor in Pledged
Entity and under the Pledged Entity Operating Agreement of Pledged Entity,
whether now existing or hereafter acquired or created, together with all
products, proceeds, substitutions and additions of or to any of the foregoing.

“Proceeds” shall mean “proceeds,” as such term is defined in the Code and also,
to the extent not included in the foregoing, (i) any and all distributions of
cash or property from Pledged Entity to Pledgor when Pledged Securities are
sold, exchanged, collected or otherwise disposed of, both cash and non-cash, and
all payments or distributions paid or payable on account of the Pledged
Securities; and (ii) any and all other amounts from time to time payable to
Pledgor under or in connection with any of the Pledged Securities.

“Property” shall mean that certain property described on Exhibit A hereto, in
which Pledged Entity owns, on the date hereof, a 100% undivided fee interest.

 

3



--------------------------------------------------------------------------------

“Special Purpose Entity” shall mean an entity formed for the sole purpose of
owning the Pledged Securities, and whose organizational documents (a) prohibit
it from (i) engaging in any activity other than owning the Pledged Securities
and matters related thereto and (ii) incurring no debt other than the
Obligations and trade payables in the ordinary course of business not to exceed
2% of the amount of the Loan which are not evidence by a note, are not secured,
and are paid when due and (b) contain the Special Purpose Provisions as defined
and set forth in the Operating Agreement.

 

  2. Pledge; Grant of Security Interest. As security for the prompt and complete
payment and performance when due of all the Obligations and to induce Lender to
make the Loan, Pledgor hereby grants, pledges and assigns to Lender a first
priority security interest in all of Pledgor’s right, title and interest in, to,
and under, whether now existing or hereafter arising and agrees to deliver and
pledge to Lender pursuant to this Pledge Agreement, the following (all of which
being herein collectively called the “Collateral”):

 

  (a) all Pledged Securities; and

 

  (b) all Proceeds of the foregoing.

This Pledge Agreement shall constitute a Security Agreement under the Uniform
Commercial Code of the State of Delaware (the “UCC”). Pledgor may not further
assign, pledge, transfer, hypothecate, distribute or sell any of the Collateral
without Lender’s prior written consent first had and obtained.

 

  3. Stock Powers. Concurrently with the execution and delivery of this Pledge
Agreement, Pledgor shall deliver to Lender each original certificate evidencing
the Pledged Securities (which certificates shall constitute “security
certificates” (as defined in the Code)), together with an undated limited
liability company membership power, covering each such certificate duly executed
in blank with, if Lender so requests, signature guaranteed.

 

  4. Distributions. If during the time this Pledge Agreement is effective,
Pledgor, by reason of its ownership of the Pledged Securities, shall become
entitled to receive, or shall receive any distributions of cash or property
directly or indirectly from Pledged Entity, Pledgor agrees that it shall accept
the same as Lender’s agent and hold the same in trust for Lender and deliver the
same forthwith to Lender or as Lender shall direct with the endorsements of
Pledgor when requested by Lender, to be held by Lender as additional collateral
security for the Obligations. Any sums or property paid upon or in respect of
the Pledged Securities upon the reorganization, liquidation, or dissolution of
Pledged Entity shall immediately be paid over to Lender to be held by Lender as
additional collateral security for the Obligations. Pledgor agrees to give
Lender immediate notice of any such distribution.

 

  5. Representations and Warranties. Pledgor hereby represents, warrants and
agrees that:

 

  (a) Each of the Recitals in this Pledge Agreement is true, correct and
complete in all material respects.

 

4



--------------------------------------------------------------------------------

  (b) Pledgor is a valid and subsisting limited liability company and is duly
organized and existing under the laws of the State of Delaware, that its
Operating Agreement is and remains in full force and effect, and that a true and
correct copy of the Operating Agreement has been delivered to Lender.

 

  (c) Pledgor has full power and authority to execute, deliver and perform its
covenants, agreements and obligations under this Pledge Agreement. All necessary
actions have been taken and all necessary consents and approvals received so
that upon the execution and delivery to Lender of this Pledge Agreement by
Pledgor, the execution, delivery and performance of this Pledge Agreement will
have been duly authorized.

 

  (d) The exact name of Pledgor is TNP SRT Woodland West Holdings, LLC.

 

  (e) Pledgor’s principal place of business and the place where its records
concerning the Collateral are kept is 1900 Main Street, Suite 700, Irvine,
California 92614, and Pledgor will promptly notify Lender of any change of such
principal place of business and at request of Lender take such action as is
necessary to cause the security interest of Lender in the Collateral to continue
to be perfected.

 

  (f) Pledgor is the legal record and beneficial owner of the Pledged Securities
and is entitled to the Proceeds, having good and marketable title thereto, free
and clear of any and all liens except the security interest granted to Lender
under this Pledge Agreement.

 

  (g) All of the certificates representing the Pledged Securities have been duly
and validly issued and are fully paid and nonassessable.

 

  (h) The Pledged Securities constitute all the issued and outstanding limited
liability company membership interests in Pledged Entity.

 

  (i) Pledgor is the record and beneficial owner of, and has good title to, the
Pledged Securities free of any and all liens or options in favor of, or claims
of, any other Person, except the security interest created by this Pledge
Agreement and the Pledged Securities have not previously been assigned, sold,
transferred, pledged or encumbered (except pursuant to this Pledge Agreement).

 

  (j) Upon delivery to Lender of the membership certificates evidencing the
Pledged Securities, the security interest granted pursuant to this Pledge
Agreement will constitute a valid, perfected first priority security interest in
the Pledged Securities and related Proceeds, enforceable as such against all
creditors of Pledgor and any Persons purporting to purchase any Pledged
Securities and related proceeds from Pledgor.

 

5



--------------------------------------------------------------------------------

  (k) Upon the filing of the UCC-1 financing statement referred to in Section 12
with the Delaware Secretary of State, the security interest granted pursuant to
this Pledge Agreement will constitute a valid, perfected first priority security
interest in the Collateral not constituting Pledged Securities and related
Proceeds in such jurisdictions, enforceable as such against all creditors of
Pledgor and any Persons purporting to purchase any Pledged Securities and
related Proceeds from Pledgor.

 

  (l) No security agreement, financing statement, equivalent security or lien
instrument, or continuation statement covering any of the Pledged Securities is
on file or of record in any public office.

 

  (m) There is no agreement in effect with respect to either Pledgor or Pledged
Entity, other than any agreement with Lender, which would in any manner impair
or prohibit the terms of this Pledge Agreement or the assignment of the
Collateral as provided hereunder.

 

  (n) Neither the execution or the delivery of this Pledge Agreement nor
compliance with the terms and provisions hereof on the part of Pledgor will
violate any statute, license or regulation of any governmental authority or will
breach, conflict with or result in a breach of any of the terms, conditions or
provisions of any agreement or instrument, other than any agreement with Lender,
to which Pledgor is or may be bound, or constitute a default thereunder, or
result in the creation or imposition of any lien, charge or encumbrance of any
nature whatsoever upon or give to others any interest or rights, including
rights of termination or cancellation, in or with respect to, any of Pledgor’s
property, assets, contracts, licenses or business.

 

  (o) There currently exist no certificates, instruments or writings
representing the Pledged Securities other than those certificates delivered to
Lender on the date hereof and to the extent that in the future there exist any
additional certificates, instruments or writings, Pledgor shall deliver all such
certificates, instruments or writings to Lender, together with the undated
limited liability company interest powers, executed in blank with, if Lender so
requests, signature guaranteed.

 

  (p) The Pledged Securities (i) are “securities” within the meaning of Sections
8-102(a)(15) and 8-103 of the Code, (ii) are “financial assets” (within the
meaning of Section 8-102(a)(9) of the Code) and (iii) are not credited to a
“securities account” (within the meaning of Section 8-501(a) of the Code). The
Pledged Entity Operating Agreement and the certificates evidencing the Pledged
Securities each states that the Pledged Securities are “securities” as such term
is defined in Article 8 of the UCC as in effect in the state of Delaware.

The representations and warranties set forth in this Section 5 shall survive the
execution, delivery and performance of this Pledge Agreement.

 

6



--------------------------------------------------------------------------------

  6. Covenants. Pledgor covenants and agrees with Lender that from and after the
date of this Pledge Agreement and until the Obligations are fully satisfied:

 

  (a) If Pledgor shall, as a result of its ownership of the Pledged Securities,
become entitled to receive or shall receive any limited liability company
membership certificate (including, without limitation, any certificate
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights, whether in addition to,
in substitution of, as a conversion of, or in exchange for any shares of the
Pledged Securities, or otherwise in respect thereof, Pledgor shall accept the
same as Lender’s agent, hold the same in trust for Lender and deliver the same
forthwith to Lender in the exact form received, duly endorsed by Pledgor to
Lender, if required, together with an undated limited liability company
membership interest power covering such certificate duly executed in blank and
with, if Lender so requests, signature guaranteed, to be held by Lender
hereunder as additional security for the Obligations.

 

  (b) Pledgor will take all acts reasonably requested by Lender to allow Lender
to perfect and maintain its perfected security interest in the Collateral.
Pledgor shall record the pledge reflected herein on the books and records of
Pledged Entity.

 

  (c) Pledgor will not create, permit or suffer to exist, and will defend the
Collateral against and take such other action as is necessary to remove, any
lien on the Collateral (other than liens in favor of Lender) and will defend the
right, title and interest of Lender in and to any of Pledgor’s right, title and
interest in and to the Collateral and to any Proceeds thereof against the claims
and demands of all other persons whomsoever.

 

  (d) At any time and from time to time, upon the written request of Lender, and
at the sole expense of Pledgor, Pledgor will promptly and duly execute and
deliver any and all such further instruments (including but not limited to UCC
financing statements) and documents and take such further actions as tender may
reasonably deem necessary to obtain the full benefits of this Pledge Agreement
and of the rights and powers herein granted.

 

  (e) Pledgor shall keep accurate and complete books and records concerning the
Collateral owned by it in accordance with generally accepted accounting
principles or other accounting standards acceptable to Lender, consistently
applied, and upon request, shall furnish to Lender copies of such financial
reports as Lender shall reasonably request.

 

  (f) Lender shall have the right to review the books and records of Pledgor
pertaining to the Collateral and to copy the same and make excerpts therefrom
all at such reasonable times and as often as Lender may reasonably request.

 

  (g) Pledgor shall maintain and keep its principal place of business at 1900
Main Street, Suite 700, Irvine, California 92614 and at no other location
without giving Lender thirty (30) days prior written notice of any address
change.

 

7



--------------------------------------------------------------------------------

  (h) Prior to the occurrence of any Event of Default, Pledgor shall have the
right to exercise all voting and other rights under or pertaining to the
Collateral so long as such rights and privileges are exercised in a manner which
does not cause a violation of or default hereunder, or the Other Security
Documents.

 

  (i) Pledgor shall at all times be a Special Purpose Entity, and will not
authorize or consent to any amendment, revision or modification of the Operating
Agreement or the Pledged Entity Operating Agreement without the prior written
consent of Lender.

 

  (j) Pledgor and Pledged Entity shall not permit, without the prior written
consent of Lender, any transaction which would have the effect of diluting
Pledgor’s Interest. Pledgor shall at all times own 100% of the limited liability
company membership interests in Pledged Entity. Any violation of the terms
hereof shall, at the option of Lender, constitute a default hereunder, and
Lender shall have no obligation to allege or show any impairment of its security
thereby and may pursue any legal or equitable remedies for default without such
allegation or showing.

 

  (k) Pledgor will not, without the prior written consent of Lender, (i) borrow
against the Collateral from any person, fine or corporation other than Lender,
(ii) create, incur, assume or suffer to exist any mortgage, lien, charge or
encumbrances on, or security interest in, or pledge of conditional sale or other
title retention agreement with respect to any of the Collateral, except the
security interest created hereunder, or sell or transfer any of the Collateral,
(iii) permit any levy or attachment to be made against any of the Collateral
except any levy or attachment relating to the Pledge Agreement, (iv) permit any
financing statement to be on file with respect to any of the Collateral, except
financing statements in favor of Lender, (v) transfer or convey, or permit a
transfer or conveyance of, any interest in the Collateral, or (vi) vote to
enable, or take any other action to permit, Pledged Entity to issue any limited
liability company membership interests or to issue any other securities
convertible into or granting the right to purchase or exchange for any limited
liability company membership interests in Pledged Entity.

 

  (l) The Pledged Securities (i) will continue to be “securities” within the
meaning of Sections 8-102(a)(15) and 8-103 of the Code, (ii) will continue to be
“financial assets” (within the meaning of Section 8-102(a)(9) of the Code) and
(iii) will not be credited to a “securities account” (within the meaning of
Section 8-501(a) of the Code). The Pledged Entity Operating Agreement and the
certificates evidencing the Pledged Securities each shall at all times state
that the Pledged Securities are “securities” as such term is defined in Article
8 of the UCC as in effect in the state of Delaware.

 

  7. Certain Understandings of Parties; Registration of Pledge; Control of
Pledged Collateral, Etc.

 

  (a)

The parties acknowledge and agree that the Pledged Securities constitute
“securities” (as defined in Section 8-102(a)(15) of the Code), and Pledgor

 

8



--------------------------------------------------------------------------------

  covenants and agrees that (i) the Pledged Securities are not and will not be
dealt in or traded on securities exchanges or securities markets, (ii) the terms
of the Pledged Securities are not and will not be “investment company
securities” within the meaning of Section 8-103 of the Code, and (iii) the
Pledged Securities constitute “certificated securities” within the meaning of
Section 8-102(a)(14) of the Code.

 

  (b) Notwithstanding the foregoing, to better assure the perfection of the
security interest of Lender in the Pledged Securities concurrently with the
execution and delivery of this Pledge Agreement, and subsequently from time to
time upon Lender’s written request following Lender’s transfer of all or any
portion of the Loan, Pledgor shall send written instructions to Pledged Entity
and shall cause the Pledged Entity to confirm in writing that it has registered
the pledge effected by this Pledge Agreement on its books and agrees to comply
with the instructions of Lender in respect of the Pledged Securities without
further consent of Pledgor or any other Person.

 

  (c) Concurrently with the execution and delivery of this Pledge Agreement,
Pledgor shall deliver to Lender all of the certificates evidencing the Pledged
Securities, together with the undated limited liability company membership
interest powers, as applicable, executed in blank with, if Lender so requests,
signature guaranteed.

 

  8. Lender’s Appointment as Attorney-in-Fact.

 

  (a)

Upon the occurrence and continuance of any Event of Default, Pledgor hereby
irrevocably constitutes and appoints Lender and any officer or agent thereof,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of Pledgor and in
the name of Pledgor or in its own name, from time to time in Lender’s
discretion, for the purpose of carrying out the terms of this Pledge Agreement,
to take any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Pledge Agreement. Without limiting the generality of the foregoing, Pledgor
hereby gives Lender and any officer or agent thereof, as such attorney-in-fact,
the power and right, on behalf of Pledgor, without notice to or assent by
Pledgor, to do the following: (A) to direct any party liable for any payment
under any of the Collateral to make payment of any and all monies due and to
become due thereunder directly to Lender or as Lender shall direct; (B) to
receive payment of and receipt for any and all monies, claims and other amounts
due and to become due at any time in respect of or arising out of any
Collateral; (C) to endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of monies due under any Collateral; (D) to
commence and prosecute any suits, actions or proceedings at law or in equity in
any court of competent jurisdiction to collect the Collateral or any portion
thereof and to enforce any other right in respect of the Collateral; (E) to
defend any suit, action or proceeding brought against Pledgor with respect to
any Collateral; (F) to pay or discharge taxes, liens, security interests or
other encumbrances levied or placed on or threatened against the Collateral;
(G) to settle, compromise or adjust any suit, action or proceeding

 

9



--------------------------------------------------------------------------------

  described above and, in connection therewith, to give such discharges or
releases as Lender may deem appropriate; and (H) generally to sell, transfer,
pledge, vote, make any agreement with respect to or otherwise deal with any of
the Collateral, as fully and completely as though Lender were the absolute owner
thereof for all purposes, and to do, at Lender’s option and Pledgor’s expense,
at any time, or from time to time, all acts and things which Lender reasonably
deems necessary to protect, preserve or realize upon the Collateral and Lender’s
security interest therein, in order to effect the intent of this Pledge
Agreement, all as fully and effectively as Pledgor might do.

Any and all such amounts received by Lender as attorney-in-fact for Pledgor
shall be held by Lender as Collateral pursuant to this Pledge Agreement or, at
Lender’s election shall be applied to the reduction of any Obligation then
outstanding, in such order as Lender may elect. Pledgor hereby ratifies, to the
extent permitted by law, all that said attorneys shall lawfully do or cause to
be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.

 

  (b) The powers conferred on Lender hereunder are solely to protect Lender’s
interests in the Collateral and shall not impose any duty upon it to exercise
any such powers. Lender shall be accountable only for amounts that it actually
receives as a result of the exercise of such powers and neither it nor any of
its officers, directors, employees or agents shall be responsible to Pledgor for
any act or failure to act, except for its own gross negligence or willful
misconduct.

 

  (c) Pledgor also authorizes Lender, at any time and from time to time upon the
occurrence and during the continuance of any Event of Default, to execute, in
connection with any sale provided for in this Pledge Agreement, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral.

 

  9. Performance by Lender of Pledgor’s Obligations. If Pledgor fails to perform
or comply with any of its agreements contained herein and Lender, as provided
for by the terms of this Pledge Agreement, shall itself perform or comply, or
otherwise cause performance or compliance, with such agreement, the reasonable
expenses of Lender incurred in connection with such performance or compliance,
together with interest thereon at the Default Rate shall be payable by Pledgor
to Lender on demand and shall constitute Obligations secured hereby.

 

  10. Remedies, Rights Upon Default.

 

  (a)

If any Event of Default shall occur and be continuing, Lender may exercise, in
addition to all other rights and remedies granted to it in this Pledge Agreement
and in any other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the Code. Without
limiting the generality of the foregoing, Pledgor expressly agrees, to the
extent permitted by law, that in any such event Lender, upon ten (10) Business
Days prior

 

10



--------------------------------------------------------------------------------

  written notice to Pledgor may forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or sell or otherwise dispose
of and deliver said Collateral (or contract to do so), or any part thereof, in
one or more parcels at public or private sale or sales, at any of Lender’s
offices or elsewhere at such prices as it may deem best, for cash or on credit
or for future delivery without assumption of any credit risk. Lender shall apply
the net proceeds of any such collection, recovery, receipt, appropriation,
realization or sale, as provided in Section 10(d) hereof, and only after so
paying over such net proceeds and after the payment by Lender of any other
amount required by any provision of law, including Section 9¬504 (1)(c) of the
Code, need Lender account for the surplus, if any, to Pledgor. To the extent
permitted by applicable law, Pledgor waives all claims, damages, and demands
against Lender arising out of the repossession, retention or sale of the
Collateral except such as arise out of the gross negligence or willful
misconduct of Lender. Pledgor agrees that Lender need not give more than ten
(10) Business Days’ notice of the time and place of any public sale or of the
time after which a private sale may take place and that such notice is
reasonable notification of such matters. Notice of a potential sale or
disposition of the Collateral under this Section 10(a) may be combined with a
notice of default in which case the notice period shall be concurrent with and
not in additional to any applicable grace period. Pledgor agrees that the sale
of the Collateral by either a public or private sale shall be deemed
commercially reasonable. LENDER MAY ENFORCE ITS RIGHTS HEREUNDER WITHOUT RESORT
TO PRIOR JUDICIAL PROCESS OR JUDICIAL HEARING AND PLEDGOR EXPRESSLY WAIVES,
RENOUNCES, AND KNOWINGLY RELINQUISHES ANY LEGAL RIGHT WHICH MIGHT OTHERWISE
REQUIRE LENDER TO ENFORCE ITS RIGHTS BY JUDICIAL PROCESS. IN SO PROVIDING FOR A
NONJUDICIAL REMEDY, PLEDGOR REPRESENTS THAT SUCH A REMEDY IS RESPONSIVE TO
COMMERCIAL NECESSITY AND IS THE RESULT OF BARGAIN AT ARM’S LENGTH. NOTHING
HEREIN IS INTENDED TO PREVENT LENDER FROM RESORTING TO JUDICIAL PROCESS AT SUCH
PARTY’S OPTION.

 

  (b) Pledgor agrees to pay all costs of Lender, including reasonable attorneys’
fees, incurred with respect to the collection of any of the Obligations and the
enforcement of any of Lender’s rights hereunder.

 

  (c) Pledgor hereby waives presentment, demand, protest or any notice (to the
extent permitted by applicable law) of any kind in connection with this Pledge
Agreement or any Collateral except as provided in Section 10(a) of this Pledge
Agreement.

 

  (d) The proceeds of any sale, disposition or other realization upon all or any
part of the Collateral shall be distributed by Lender in the following order of
priorities:

first, to Lender in an amount sufficient to pay in full the expenses of Lender
in connection with such sale, disposition or other realization, incurred or made
by Lender in connection therewith, including reasonable attorneys’ fees;

 

11



--------------------------------------------------------------------------------

second, to Lender in an amount equal to any late charges or other fees and
charges due on the Obligations;

third, to Lender in an amount equal to the then accrued and unpaid interest, if
any, on the Obligations (with such amount being first applied to interest
determined at the Default Rate, as defined in the Note);

fourth, to Lender in an amount equal to any other Obligations which are then
unpaid; and,

fifth, to Lender in an amount equal to the then unpaid principal of the
Obligations;

finally, upon payment in full of all of the Obligations, to Pledgor, or its
representative or as a court of competent jurisdiction may direct, any surplus
then remaining from such proceeds.

 

  (e) Pledgor agrees that in any sale of any of the Pledged Securities
hereunder, Lender is authorized to comply with any limitation or restriction in
connection with such sale which it is advised by its counsel is appropriate
(i) in order to avoid violation of applicable law, including, without
limitation, procedures restricting the number of prospective bidders and
purchasers, requiring that prospective bidders and purchasers have certain
qualifications, and restricting prospective bidders and purchasers to persons
who will represent and agree that they are purchasing for their own account for
investment and not with a view to the distribution or resale of any Pledged
Securities they purchase, or (ii) in order to obtain any required approval of
such sale or of a purchaser at such sale by any governmental regulatory
authority or official. Pledgor further agrees that such compliance shall not
result in any such sale being deemed not to have been made in a commercially
reasonable manner, nor shall Lender be liable or accountable to Pledgor for any
discount allowed by reason of the fact that any Pledged Securities are sold in
compliance with any such limitation or restriction.

 

  (f) The remedies of Lender hereunder are cumulative and the exercise of any
one or more of the remedies provided for herein or under the CODE shall not be
construed as a waiver of any of the other remedies of Lender. Amongst its
remedies, Lender has the right to require specific performance of the terms and
provisions of this Pledge Agreement and may obtain injunctive relief from any
court of competent jurisdiction.

 

  (g) It is agreed that no waiver by Lender of any Event of Default shall
operate as a waiver of any other default or of the same default on a future
occasion. All the rights of Lender hereunder shall inure to the benefit of its
successors and assigns and all obligations of Pledgor shall bind its successors
and assigns.

 

  (h)

Pledgor agrees to indemnify and hold harmless Lender, its directors, officers,
employees, agents and parent and subsidiary corporations, and each of them, from
and against any and all liabilities, obligations, claims, damages, or expenses

 

12



--------------------------------------------------------------------------------

  incurred by any of them arising out of or by reason of entering into this
Pledge Agreement or the consummation of the transactions contemplated by this
Pledge Agreement (unless caused solely by the gross negligence or willful
misconduct of such indemnified parties) and to pay or reimburse Lender for the
reasonable fees and disbursements of counsel incurred in connection with any
investigation, litigation or other proceedings (whether or not Lender is a party
thereto) arising out of or by reason of any of the aforesaid. Lender will
promptly give Pledgor written notice of the assertion of any claim which it
believes is subject to the indemnity set forth in this Section 10 and will upon
the request of Pledgor promptly furnish Pledgor with all material in its
possession relating to such claim or the defense thereof to the extent that the
Lender may do so without breach of duty to others. Any amounts properly due
under this Section 10 shall be payable to Lender immediately upon demand.

 

  11. Financing Statements; Other Documents. On the date hereof, Pledgor shall
deliver to Lender the membership certificates with respect to the Pledged
Securities owned by it, together with the stock powers and other endorsements
set forth in Section 3 and hereby authorizes Lender to file UCC-1 financing
statements with respect to the Collateral. Pledgor authorizes Lender to use the
collateral description “all personal property” or “all assets” in any such
financing statements. Pledgor agrees to deliver any other document or instrument
which Lender may reasonably request with respect to the Collateral for the
purposes of obtaining or preserving the full benefits of this Pledge Agreement
and of the rights and powers herein granted.

 

  12. Limitations on Lender’s Obligations Under the Pledged Entity Operating
Agreement. Pledgor acknowledges and agrees that this Pledge Agreement shall not
in any way obligate Lender or any of its successors and assigns to perform any
of the now existing or hereafter accruing, or any of its successors and assigns
to perform any of the now existing or hereafter accruing, obligations of Pledgor
under the Pledged Entity Operating Agreement and Pledgor agrees to perform any
and all obligations (including the payment of any and all liabilities or
assessments) of Pledgor under the Pledged Entity Operating Agreement, whether
heretofore or hereafter accruing or arising, all with the same effect as though
this Pledge Agreement had not been executed or delivered by Pledgor.

 

  13. Limitation on Lender’s Duty in Respect of Collateral. Lender shall use
reasonable care with respect to the Collateral in its possession or under its
control. Upon request of Pledgor, Lender shall account for any money received by
it in respect of any foreclosure on or disposition of the Collateral.

 

  14. Notices. Notices to the parties hereto shall be in writing and be
personally delivered, mailed by certified mail return receipt requested or
delivered by overnight courier, addressed as follows:

 

          If to Pledgor:   

1900 Main Street, Suite 700

Irvine, California 92614

  

Attention: James Wolford

Facsimile No.: (949) 252-0212

 

13



--------------------------------------------------------------------------------

          With a copy to:   

Kaplan Voekler Cunningham Frank, PLC

7 East 2nd Street

Richmond, Virginia 23218-2470

  

Attention: Thomas G. Voekler

Facsimile No.: (804) 525-1794

          If to Lender:    JPMorgan Chase Bank, National Association    383
Madison Avenue   

New York, New York 10179

Attention: Joseph E. Geoghan

Facsimile No.: (212) 834-6029

          with a copy to:    JPMorgan Chase Bank, National Association    383
Madison Avenue   

New York, New York 10179

Attention: Nancy Alto

Facsimile No.: (212) 623-4779

with an additional copy to:   

Katten Muchin Rosenman LLP

550 South Tryon Street, Ste. 2900

Charlotte, North Carolina 28202-4213

  

Attention: Daniel S. Huffenus, Esq.

Facsimile No.: (704) 344-3056

Notices or other communications served by personal delivery shall be deemed
effective upon receipt, notices or other communications served by overnight
courier shall be deemed effective the first business day after deposit with the
courier and notices or other communications served by mail, shall be deemed
effective two (2) days after mailing as required above.

 

  15. Severability. Upon payment in full or other satisfaction of the
Obligations, this Pledge Agreement shall terminate and be of no further force or
effect; provided, however, that any indemnity provided hereunder shall survive
such payment. Until such time, however, this Pledge Agreement shall remain in
full force and effect as security for all of the Obligations and shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. The satisfaction, or discharge, of any part of the
Obligations hereby secured shall not in any way satisfy or discharge this Pledge
Agreement. Any provision of this Pledge Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

14



--------------------------------------------------------------------------------

  16. No Waiver-Cumulative Remedies. Lender shall not by any act, delay,
omission or otherwise be deemed to have waived any of its rights or remedies
hereunder, and no waiver shall be valid unless in writing, signed by Lender, and
then only to the extent therein set forth. A waiver by Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which Lender would otherwise have had on any future occasion. No
failure to exercise nor any delay in exercising on the part of Lender any right,
power or privilege hereunder, shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
any other or future exercise thereof or the exercise of any other right, power
or privilege. The rights and remedies hereunder provided are cumulative and may
be exercised singly or concurrently and not exclusive of any rights and remedies
provided by law. None of the terms or provisions of this Pledge Agreement may be
waived, altered, modified or amended except by an instrument in writing, duly
executed by Pledgor and Lender.

 

  17. Successor and Assigns. This Pledge Agreement and all obligations of
Pledgor hereunder shall be binding upon the respective heirs, personal
representatives, successors and assigns of Pledgor and shall together with the
rights and remedies of Lender hereunder, inure to the benefit of Lender and its
successors and assigns.

 

  18. Governing Law, Consent to Jurisdiction and Venue. This Pledge Agreement
shall be governed by, and be construed and interpreted in accordance with, the
laws, of the State of New York.

 

  19. Waiver of Trial by Jury. PLEDGOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS PLEDGE AGREEMENT.

 

  20. Irrevocable Authorization and Instruction. Pledgor hereby authorizes and
instructs Pledged Entity and any servicer of the Loan to comply with any
instruction received by it from Lender in writing that (i) states that an Event
of Default has occurred and is continuing and (ii) is otherwise in accordance
with the terms of this Pledge Agreement, without any other or further
instructions from Pledgor, and Pledgor agrees that Pledged Entity and any
servicer shall be fully protected in so complying.

 

  21. Acknowledgment and Consent. Pledgor shall cause Pledged Entity to execute
and deliver to Lender an Acknowledgment and Consent with respect to this Pledge
Agreement in the form of Exhibit B in connection with the execution and delivery
of this Pledge Agreement.

 

  22.

Irrevocable Proxy. Solely with respect to Article 8 Matters (as defined below),
Pledgor hereby irrevocably grants and appoints Lender, from the date of this
Pledge Agreement until the termination of this Pledge Agreement in accordance
with its terms, as Pledgor’s true and lawful proxy, for and in Pledgor’s name,
place and stead to vote the Pledged Securities, whether directly or indirectly,
beneficially or of record, now owned or hereafter acquired, with respect to such
Article 8 Matters. The

 

15



--------------------------------------------------------------------------------

  proxy granted and appointed in this Section 22 shall include the right to sign
Pledgor’s name (as member/limited partner/general partner/trust beneficiary of
Pledged Entity to any consent, certificate or other document relating to an
Article 8 Matter and the Pledged Securities that applicable law may permit or
require, to cause the Pledged Securities to be voted in accordance with the
preceding sentence. Pledgor hereby represents and warrants that there are no
other proxies and powers of attorney with respect to an Article 8 Matter that
Pledgor may have granted or appointed. Pledgor will not give a subsequent proxy
or power of attorney or enter into any other voting agreement with respect to
the Pledged Securities with respect to any Article 8 Matter and any attempt to
do so with respect to an Article 8 Matter shall be void and of no effect. The
proxies and powers granted by Pledgor pursuant to this Pledge Agreement are
coupled with an interest and are given to secure the performance of Pledgor’s
obligations. As used herein, “Article 8 Matter” means any action, decision,
determination or election by Pledged Entity or its member(s) that its limited
liability company interests or other equity interests, or any of them, be, or
cease to be, a “security” as defined in and governed by Article 8 of the Uniform
Commercial Code, and all other matters related to any such action, decision,
determination or election.

[THE BALANCE OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Pledgor has executed and delivered this Pledge Agreement on
the date first set forth above before.

 

PLEDGOR: TNP SRT WOODLAND WEST HOLDINGS, LLC, a Delaware limited liability
company By:   TNP Strategic Retail Operating Partnership, LP, a Delaware limited
partnership, its sole member   By:   TNP Strategic Retail Trust, Inc., a
Maryland corporation, its general partner     By:  

/ s/ James Wolford

      Name:   James Wolford       Title:   CFO, Treasurer and Secretary

 

Signature Page – Mezzanine Pledge and Security Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

STATE OF                     )

                                         )ss

COUNTY OF                 )

On February     , 2012 before me,                     , personally appeared
James Wolford, personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person(s) whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
authorized capacity and that by his signature on the instrument the person, or
the entity upon behalf of which the person acted, executed the instrument.

WITNESS my hand and official seal.

 

 

Notary Public

 

Signature Page – Mezzanine Pledge and Security Agreement

 

18



--------------------------------------------------------------------------------

Exhibit A

Legal Description of Property



--------------------------------------------------------------------------------

Exhibit B

FORM OF ACKNOWLEDGMENT AND CONSENT

TNP SRT Woodland West, LLC, a Delaware limited liability company hereby
acknowledges receipt of a copy of the Mezzanine Pledge and Security Agreement
and agrees that Pledgor is bound thereby. TNP SRT Woodland West, LLC agrees to
notify Lender promptly in writing of the occurrence of any of the events
described in Section 6(a) of the Mezzanine Pledge and Security Agreement.

Dated: February     , 2012

 

TNP SRT WOODLAND WEST, LLC, a Delaware limited liability company By:  

 

  Name:   James Wolford   Title:   CFO, Treasurer and Secretary

 

20